Name: Commission Regulation (EEC) No 956/81 of 8 April 1981 amending Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 97/ 18 Official Journal of the European Communities 9 . 4. 81 COMMISSION REGULATION (EEC) No 956/81 of 8 April 1981 amending Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil plants which regularly undertake packaging ; whereas, in order to overcome this difficulty, the minimum period referred to above should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 1 1 thereof, Whereas Article 2 of Commission Regulation (EEC) No 3172/80 (3 ), defined the minimum period of activity for olive oil packaging plants which may be approved for the purposes of Article 2 of Council Regulation (EEC) No 3089/78 (4), as amended by Regulation (EEC) No 2762/80 (*) ; Whereas experience has shown that the minimum period fixed in Regulation (EEC) No 3172/80 could exclude from approval a substantial proportion of In Article 2 (a) of Regulation (EEC) No 3172/80, the expression ' 150' is hereby replaced by the expression ' 120'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 April 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 . (2 ) OJ No L 360, 31 . 12. 1980, p . 16 . ( 3 ) OJ No L 331 , 9 . 12 . 1980, p . 27. (4 ) OJ No L 369 , 29 . 12 . 1978 , p . 12 . (5 ) OJ No L 287, 30 . 10 . 1980 , p . 2.